THIBODEAUX, Chief Judge.
For the reasons discussed in the consolidated case of Ducote v. Union Pacific R.R. Co., 08-1208 (La.App. 3 Cir. 2/4/09), 4 So.3d 240, the DOTD’s writ application is granted in part and denied in part. We grant the writ on the issue of motion to strike unauthenticated documents. The writ application requesting a summary judgment is denied, but we affirm the trial court’s ruling recognizing and granting an exception of no cause of action in favor of the DOTD. We dismiss with prejudice the DOTD from this lawsuit. Costs are assessed to the defendant, Union Pacific Railroad Company.
WRIT GRANTED IN PART AND MADE PEREMPTORY; WRIT DENIED.